Citation Nr: 9928052	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis vulgaris, as secondary to service-
connected anxiety neurosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as psoriasis vulgaris, as secondary to 
exposure to herbicides including Agent Orange.

4.  Entitlement to an evaluation in excess of 50 percent for 
an anxiety neurosis, manifested by headaches.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle sprain, including synovitis and 
degenerative arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim of entitlement to service 
connection for a right shoulder condition, his claim of 
entitlement to service connection for a skin disorder, 
secondary to either exposure to herbicides or the veteran's 
service-connected anxiety neurosis, and his claims of 
entitlement to increased evaluations for both residuals of a 
right ankle sprain and an anxiety neurosis, manifested by 
headaches.

Initially, the Board notes that the veteran also placed in 
appellate status the issues of entitlement to service 
connection for post traumatic stress disorder (PTSD) and 
entitlement to service connection for a left knee disorder, 
secondary to the veteran's service-connected right ankle 
disability.  Review of the record shows that the veteran 
withdrew the issue of entitlement to service connection for 
PTSD in VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in May 1997.  As such, this issue no 
longer remains in appellate status.  Review of the record 
also indicates that service connection for a left knee 
disorder, secondary to service-connected right ankle 
disability, was granted by the RO in a June 1998 rating 
decision.  

Accordingly, this issue, too, no longer remains in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Service connection for residuals of exposure to herbicides, 
including psoriasis, was denied by the RO in a January 1982 
rating decision.  The veteran was notified of the RO's 
decision that same month.  The veteran did not file a timely 
appeal.  As such, the January 1982 rating decision became 
final in accordance with applicable law.

In December 1995, the RO received the veteran's claim for an 
increased evaluation for his anxiety neurosis with migraines, 
skin condition, and hypertension.  In an October 1996 rating 
decision, the RO separately addressed the veteran's claim for 
service connection for a skin disorder, denying as no new and 
material evidence had been submitted.  The veteran appealed 
this denial, and the RO proceeded to consider this issue on 
both a direct and a secondary basis.  

In effect, the RO considered whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a skin disorder, claimed as 
psoriasis vulgaris, due to exposure to herbicides including 
Agent Orange.  The RO also considered entitlement to service 
connection for a skin disorder, claimed as psoriasis 
vulgaris, secondary to the veteran's service-connected 
anxiety neurosis.

With respect to the veteran's anxiety neurosis, manifested by 
headaches, service connection was granted in a May 1971 
rating decision, and a 10 percent evaluation was assigned.  
This evaluation was increased to 30 percent in a July 1973 
rating decision and subsequently decreased to 10 percent in 
an August 1975 rating decision.  



The RO received the veteran's claim for an increased 
evaluation in December 1995, which it denied in a May 1996 
rating decision. The veteran then filed this appeal.  During 
the pendency of this appeal, the RO, in a June 1998 rating 
decision, increased the veteran's disability rating to 50 
percent.  This disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

With respect to the veteran's residuals of a right ankle 
sprain, service connection was granted in a May 1971 rating 
decision, and a noncompensable evaluation was assigned.  In a 
May 1989 rating decision, the RO increased the veteran's 
disability rating to 10 percent.  The RO received the 
veteran's claim for an increased evaluation in December 1995, 
which it denied in a May 1996 rating decision.  The veteran 
then filed this appeal.  During the pendency of this appeal, 
the RO, in a June 1998 rating decision, increased the 
veteran's disability rating to 20 percent.  This disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right shoulder disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  Competent medical evidence shows that the veteran's skin 
disorder, claimed as psoriasis vulgaris, is aggravated by his 
service-connected anxiety neurosis.

3.  The RO denied entitlement to service connection for a 
skin disorder, secondary to exposure to herbicides including 
Agent Orange, when it issued an unappealed rating decision in 
January 1992.


4.  Evidence received since the RO's January 1982 
determination does not bear directly and substantially upon 
the issue at hand, is duplicative or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to the issues of entitlement to 
increased evaluations has been obtained by the RO.

6.  The veteran reported uncontrollable, daily headaches, 
with severe headaches occurring about twice a week.  
Prostration and numbness in the hand, arm, and tongue 
accompanied the veteran's severe headaches.  Clinically, the 
veteran exhibited no anxiety distress, no mood disorder, and 
no thought disorder.

7.  The veteran reported impaired coordination in his right 
ankle, with flare-ups about three times a week.  Clinically, 
it was noted that the veteran's coordination problems had 
improved since surgery, although it was thought that he would 
probably continue to have some right ankle discomfort.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's skin disorder, claimed as psoriasis 
vulgaris, is aggravated by his service-connected anxiety 
neurosis.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.310, 3.322 (1998).

3.  Evidence received since the January 1982 determination 
wherein the RO denied service connection for a skin disorder, 
due to exposure to herbicides including Agent Orange, is not 
new and material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1998).

4.  The schedular criteria for an evaluation in excess of 50 
percent for an anxiety disorder, manifested by headaches, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, 4.130, Diagnostic Codes 8100, 
9400 (1998).

5.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right ankle sprain, including 
synovitis and degenerative arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

With respect to claims for service connection, a veteran 
claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a).  A well grounded claim is a plausible 
claim, capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A well grounded claim requires 
more than allegations that the veteran's service, or an 
incident which occurred therein, resulted in injury, illness, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is a plausible one.  
See Tirpak, 2 Vet. App. at 609.  Where a claim is not well 
grounded, VA does not have a statutory duty to assist the 
veteran further in the development of his claim.  38 U.S.C.A. 
§  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 

1) evidence of a current disability as provided by a medical 
diagnosis; 

2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 

3) a nexus, or link, between the service related disease or 
injury and the current disability, as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1998).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

With respect to new and material claims, if a veteran 
disagrees with an RO rating decision, he must file both a 
notice of disagreement with the RO's determination and a 
corresponding substantive appeal or the RO's determination 
becomes final. See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302 (1998). When a claim becomes final, it may 
not be reopened unless new and material evidence has 
subsequently been presented.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 191).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must be next determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, thc case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

With respect to increased evaluation claims, disability 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity attributable to specific 
injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's anxiety neurosis, manifested by headaches, is 
currently addressed by the schedular criteria applicable to 
neurological conditions and convulsive disorders.  See 
38 C.F.R. Part 4, § 4.124a.  Specifically, Diagnostic Code 
8100 (Migraine) provides for a maximum 50 percent evaluation 
where there is evidence of very frequent migraines, with 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8100.  The veteran currently receives the 
maximum evaluation provided for under this diagnostic code.

In order to warrant a higher evaluation, the schedular 
criteria applicable to mental disorders would need to be 
considered and applied, as these criteria provide for a 70 
percent evaluation and a 100 percent evaluation.  See 
38 C.F.R. Part 4, § 4.130.  However, the current clinical 
evidence of record, to be discussed below, fails to support 
application of these criteria, as there is no clinical 
evidence of current anxiety distress or other obvious 
psychotic symptoms.

The veteran's residuals of a right ankle sprain, including 
synovitis and degenerative arthritis, are addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5020 (Synovitis) provides for rating on limitation of motion 
of the affected part, as degenerative arthritis.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5020.  

In turn, Diagnostic Code 5003 (Arthritis, degenerative) 
provides for rating based on the limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003.  In the absence of limitation of motion, rating can be 
based on x-ray evidence indicating the presence of 
degenerative arthritis.  Id.  A maximum 20 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Id.  Further, 
Diagnostic Code 5271 (Ankle, limited motion of) provides for 
a maximum 20 percent evaluation for marked limitation of 
motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271.  
The veteran is currently rated at 20 percent.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background
Right Shoulder

The pertinent evidence of record consists of the veteran's 
service medical records, two VA examinations (conducted in 
April 1971 and in February 1996), an April 1989 VA Social and 
Industrial Survey, private medical records (dated from 
September 1990 to May 1997), and VA treatment records (dated 
from April 1995 to May 1998).

The veteran' s service medical records are negative for any 
complaints or treatment involving the right shoulder.  His 
separation examination (conducted in February 1971) is also 
silent as to any pertinent abnormalities, either self-
reported or clinically observed.

The April 1971 VA examination references the veteran's 
reported service medical history of having injured both 
shoulders while in Vietnam but contains no other discussion 
as to either shoulder.  

The veteran's present complaints at that time concerned only 
migrating headaches, numbness on the left side of the body, a 
left arm which became stiff and sore in cold and wet weather, 
both ankles, and the tailbone.  This examination was 
conducted in connection with the original claim for service 
connection for migraine headaches and a tailbone injury.

An April 1989 VA Social and Industrial Survey reflects the 
veteran's report of having first complained of pain in his 
shoulder while in service, but it was not until three years 
before that the source of the problem was discovered and a 
tumor was removed from the shoulder joint.  Subsequent to 
this interview, it was noted that he was a poor historian.

The private medical records (dated from September 1990 to May 
1997) indicate that the veteran had a lytic lesion in his 
right glenoid, which was believed to have resulted in a 
pathological fracture of the glenoid in 1985.  At that time, 
the lesion was curetted, and the bone was grafted.  In 
September 1990, he sought evaluation of right shoulder muscle 
girdle discomfort.  It was thought that he had myofascial 
discomfort in the right shoulder.  An April 1993 x-ray study 
showed mild degenerative changes at the acromioclavicular and 
glenohumeral joints.

The February 1996 VA examination reflects the veteran's 
reported service medical history of having injured his right 
shoulder at the same time he injured his right ankle.  He 
stated that he was still at full military duty at that time, 
including the last three months of his service.  He also 
stated that he still had some right shoulder discomfort one 
year after his separation from service.  His right shoulder 
symptoms increased after a work injury in 1985, and he had 
surgery at that time.  Upon examination, it was noted that 
the right shoulder had a history of injury and symptoms while 
the veteran was in the military, with some continuing 
symptoms afterwards.  The right shoulder symptoms increased 
with a work injury in the 1980s, and surgery was performed.  
The continuing pain was mostly at the shoulder joint and 
diagnosed as chronic tendinitis.  There was also joint 
degeneration, per VA x-rays.


A May 1997 letter from one of the veteran's private 
physicians indicates that he had been evaluated for 
difficulties related to his right shoulder.  Apparently, he 
first injured his right shoulder while stationed in Vietnam 
and had had difficulties affecting his shoulder since that 
time, with surgery performed in 1985.  It was noted that he 
was currently being treated for an impingement syndrome and a 
myofascial syndrome affecting his right shoulder.

VA treatment records contain x-ray findings of degenerative 
changes involving the acromioclavicular joint and reflect a 
diagnosis of rotator cuff tendinitis.  It was noted that one 
of the doctors the veteran was seeing wanted to perform 
surgery on the shoulder.  It was also noted that this 
procedure would be covered by workers' compensation.  An 
August 1997 entry reflects the veteran's report of having 
injured his right shoulder in service at the same time he 
injured his right ankle.  He had thrown a tire, which hit his 
right ankle, which then bounced up and hit him in the right 
shoulder.  These records offer no medical opinion relating 
the veteran's current right shoulder disorder to his service.

Skin Disorder

The pertinent evidence of record consists of private medical 
records (dated from December 1974 to June 1987), two VA 
examinations (conducted in December 1981 and in February 
1996), a May 1989 Psychiatric Evaluation, and VA treatment 
records (dated from March 1997 to August 1997).

The private medical records document continued treatment for 
psoriasis and indicate that the veteran continued to have 
difficulty with his psoriasis.  At times he experienced 
severe flare-ups, which did not respond to the prescribed 
medications.  These records contain no discussion as to any 
causal or exacerbating relationship between the veteran's 
service-connected anxiety neurosis and his psoriasis.

The December 1981 VA examination reflects the veteran's 
belief that his nervousness caused his headaches and, in 
turn, his nervousness seemed to cause him to break out in a 
rash, which came and went.  It also reflects the veteran's 
reports of unsuccessful treatment with both steroid creams 
and tar compounds.  The pertinent diagnosis was 
papulosquamous skin lesions consistent with psoriasis.  The 
examiner did not comment as to any causal or exacerbating 
relationship between the veteran's anxiety neurosis and his 
psoriasis.

The May 1989 Psychiatric Evaluation reflects the veteran's 
belief that his psoriasis was secondary to his nervousness.  
Upon examination, it was noted that while the veteran did 
have psoriasis (visible on both upper and lower extremities), 
it was difficult at that time to objectively see a primary 
anxiety disorder.

The February 1996 VA examination reflects the veteran's 
reports that his nervousness caused his psoriasis.  It also 
reflects the veteran's historical reports as to this causal 
relationship, as related by previous examiners.  It was clear 
from interviewing the veteran that his psoriasis very 
considerably distressed him.  He was unhappy that topical 
preparations had failed to control the psoriasis.  It was 
noted that the intensity of the veteran's complaints was 
considerably greater about psoriasis than his apparent 
concern about his headaches.  It was also noted that the 
veteran's complaints about his nervousness ran a distant 
third to his psoriasis and headaches.  

The examiner commented as to the veteran's rather vague 
assertions that his nervousness caused his psoriasis and his 
alternate assertion that his psoriasis caused his 
nervousness.  As to the etiology of the veteran's psoriasis, 
the examiner stated that psoriasis was ordinarily felt to be 
a matter of histocompatibility, involving polymerasis, 
proteasis, and possibly leukotrines.  Generally, psoriasis 
was felt to be immunologically involved, very often with a 
genetic predisposition.  Psoriasis might well be triggered or 
exacerbated by emotional matters, and the examiner had no 
doubt that the veteran's psoriasis was probably "impacted" 
by his tension.  

The examiner doubted that the veteran was quite distressed 
and tense about his psoriasis.  The examiner did not think 
that the veteran's psoriasis was basically caused by his 
emotions.  The examiner commented that he was unable to 
certainly identify overt anxiety in the veteran, in order to 
confirm historical diagnoses of anxiety neurosis or anxiety 
reaction, but he felt that the veteran's current 
manifestations of tension and excitement should be viewed as 
identical to those states defined as anxiety in the 1970s, 
when the veteran was granted service connection.  The veteran 
continued to have these types of tension response, which had 
considerable impact on both his headaches and his psoriasis.

VA treatment records indicate that the veteran had skin 
eruptions in April 1997, which could have been related to the 
medications he was prescribed.  

As to the veteran's claim of service connection for a skin 
disorder, due to exposure to herbicides including Agent 
Orange, when the RO considered the veteran's claim in January 
1982, the pertinent evidence of record consisted of the 
veteran's service records (including service medical 
records), private medical records (dated from December 1974 
to March 1977), and a December 1981 VA examination.

The service records showed that the veteran served in the 
Republic of Vietnam from April 1970 to February 1971.  His 
service medical records were negative for any complaints or 
treatment pertaining to the skin, in general, or his 
psoriasis, in particular.

The private medical records were silent as to any diagnosis 
of chloracne and, instead, documented continued treatment for 
psoriasis.  These records were also silent as to any 
discussion of the veteran's service, including exposure to 
Agent Orange.

The December 1981 VA examination included an evaluation as to 
Agent Orange exposure.  He stated that he was exposed to 
Agent Orange at least once while in Vietnam, probably in 
September 1970.  The veteran remembered a plane spraying a 
"flowing-like gas," which was yellow-green in color and 
which burned his eyes.  

The veteran denied experiencing a rash, nausea, vomiting, or 
other gastrointestinal symptoms at that time.  It was noted 
that physical examination found no evidence of chloracne or 
other sequelae at that time.  It was also noted that the 
veteran had papulosquamous skin lesions consistent with 
psoriasis.

Subsequent to January 1982, the RO received and considered 
additional private medical records, VA treatment records, and 
two VA examinations.  None of this evidence speaks to 
residuals of exposure to herbicides, including a diagnosis of 
chloracne, nor does any of it provide competent medical 
evidence relating the veteran's psoriasis (the only diagnosed 
skin disorder of record) to exposure to herbicides including 
Agent Orange.  Rather, at most, the March 1998 VA examination 
reflects the veteran's concerns that he was exposed to Agent 
Orange on at least four occasions and that his skin eruptions 
(his psoriasis) were caused by this exposure.  Further, this 
additional evidence, in part, indicates that the veteran's 
psoriasis is aggravated by his service-connected anxiety 
neurosis.  This additional evidence also simply documents the 
veteran's continued treatment for psoriasis.

Anxiety neurosis manifested by headaches

As to the veteran's claim of entitlement to an evaluation in 
excess of 50 percent for his anxiety neurosis, manifested by 
headaches, in accordance with 38 C.F.R. Part 4, §§ 4.1 and 
4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to this 
issue.  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the clinical histories.  Moreover, the Board 
notes that the basic concept of the rating schedule is to 
compensate for present disability, not for past disability, 
potential future disability, or disability that is avoided by 
treatment.  38 U.S.C.A. § 1155; see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the pertinent evidence of 
record as to the veteran's current level of disability 
consists of three VA examinations (conducted in February 
1996, in February 1998, and in March 1998) and VA treatment 
records (dated from August 1996 to May 1998).

The February 1996 VA examination reflects prior VA 
examinations and inconsistent findings as to objective 
evidence of a primary anxiety disorder.  The examiner also 
noted that the veteran had initially and through perhaps the 
first two-thirds of the interview completely denied any 
anxiety or fear at any time in his life.  Later, remembering 
his current claim, the veteran declared that driving trucks 
in Germany had made him nervous.  As headaches, the examiner 
again referenced inconsistent clinical diagnoses reflected in 
prior VA examinations.  

It was noted that the veteran had at one time been diagnosed 
with anxiety neurosis, manifested by headaches, and at 
another time, with headache consistent with tension headache 
or possibly a migraine-type headache.  Currently, the veteran 
complained of having headaches almost every day, which were 
partially relieved or warded off by five or six Ibuprofen 
tablets.  The veteran stated that his headaches were 
essentially relieved by one to one-and-a-half-hour naps.  
Occasionally, he would need to take a two-hour nap.  The 
veteran's headaches began in the occipital area and spread 
bilaterally to the forehead and orbital area.  At some point 
thereafter, the veteran's headaches often involved first 
right tongue numbness, followed by right shoulder numbness, 
extending later to the right hand, then the right leg.  

The veteran denied that any of his headaches were accompanied 
by gastrointestinal distress.  The headache episodes did not 
require any distressing situation to precipitate them, and 
the veteran repeatedly stated that his headaches were not 
precipitated by any obvious anxiety.  Subsequent to this 
interview, it was noted that the intensity of the veteran's 
complaint was considerably greater about his psoriasis than 
it was about his headaches.  It was also noted that his 
complaint about nervousness was a distant third to his 
psoriasis and his headaches.  He was vague as to what 
specifically his nervousness entailed.  He appeared quite 
tense and "wound up" during much of the examination, but he 
was not clearly anxious.  His memory for recent and remote 
events was adequate, whatever the reason as to his vagueness 
of presentation.  

Affect was normally flexible, and there was no gross 
depression, tears, weeping, or any gross anger or 
irascibility.  There was no obvious anxiety observed.  The 
veteran's assertions that he had been an efficient, 
conscientious, and valued worker were believable.  There was 
no looseness of association, delusion, bizarreness, affect 
inappropriate to ideation, nor any other evidence of 
psychosis.  The veteran's self-description suggested 
considerable controlled angry frustration in his life, and he 
appeared to use the denial defense very considerably.  In his 
discussion, the examiner reiterated the historical scantiness 
of observational evidence for anxiety and again stated that 
no overt anxiety had been observed upon the current 
interview.  

The examiner believed that the veteran did have headaches, of 
a tension variety (whatever the cause was of that tension).  
He also believed that the veteran had an additional vascular 
component to his headaches, associated with various spreading 
paresthesias.  The examiner felt that psychic tension 
(excitement) probably sometimes triggered or exacerbated both 
of these components.  The examiner also noted that vascular 
headaches might be triggered or exacerbated by emotional 
causes but that their basic etiology was ordinarily viewed as 
involving ionic and immune phenomena.  The examiner left the 
basic etiology of the veteran's headaches to a neurologist.  
He was unable to confirm the prior diagnoses of anxiety 
neurosis or anxiety reaction, as no overt anxiety had been 
observed.  

Hypothetically, he opined that covert anxiety was possible.  
The veteran was also tense, but the examiner did not know the 
etiology of this.  The examiner reiterated his belief that 
the veteran experienced headaches, and he believed that the 
veteran's tension contributed to or exacerbated his 
headaches.  The issue was whether the veteran's tension 
should be called or defined as anxiety.  Given that the 
veteran had been service-connected for anxiety, the examiner 
felt that the veteran's current tension and excitement should 
be viewed as identical to those states defined as anxiety in 
the 1970s.  He also felt that the veteran's tension responses 
were to present-day events and not to circumstances and 
memories from service.  The examiner commented that he 
believed the veteran's major source of industrial disability 
was his back and leg complaints.  The veteran would be 
working regularly if his only disability was his tension and 
associated exacerbations of headaches.

A VA neurologic examination was also conducted in February 
1996.  It was noted that the veteran had a several-year 
history of headache, but he was vague about its onset.  He 
reported that his headaches occurred daily and were 
associated with tension in the back of the neck, numbness of 
the right side of the tongue, and a sensation that his head 
was going to explode.  The veteran also reported that he was 
sometimes near blackout when his headaches were severe.  It 
was noted that when pressed, he denied loss of consciousness 
or control.  He also denied visual disturbance, nausea, or 
vomiting.  Subsequent to examination, chronic headache 
disorder with occipital neuralgia/chronic migraine was 
diagnosed.  Further evaluation was recommended, given the 
veteran's focal complaints.

An April 1997 VA radiologic report indicates that studies 
were conducted in order to rule out an intracranial mass.  It 
was noted that the veteran had right-sided numbness and 
weakness, as well as headaches.  The impression was old, deep 
right temporal lobe lacunar infarct, with no acute infarct, 
mass-lesion, or bleed identified.

The February 1998 VA examination reflects the veteran's 
reports that his headaches had become a lot worse since he 
was last evaluated, in February 1996.  Currently, the veteran 
could not control his headaches.  In the past, the veteran 
would know two hours ahead of time that a headache was 
coming.  He could then take some pain pills or go to sleep, 
and this would generally control his headaches.  Currently, 
the veteran stated that his pain medications were not helping 
as much.  He had headaches usually every day, in the back of 
his head, and he had no idea what would bring on a headache.  

When asked about his anxiety, the veteran stated, "I've 
always been on edge since I got out of the service."  The 
veteran described himself as nervous and stated that he was 
"schizo."  The veteran stated that he slept soundly at 
night and that his concentration was good.  He enjoyed 
reading, and it helped him relax.  He denied worrying 
excessively about any issues in his life.  He also denied 
that he was an irritable person.  He stated that he took 
about 10 different medications, but he could not remember 
their names.  

Mental status examination found the veteran's affect fairly 
elevated and expansive, and he tended to talk excessively 
about subjects unrelated to the examination.  In general, it 
was noted that he was a fair to poor historian.  There was no 
anxiety distress, mood disorder, or thought disorder noted 
during the interview.  The veteran's thought content was 
negative for any obvious psychotic symptoms.  He was fully 
alert and oriented to person, place, and date, and there were 
no cognitive deficits.  It was noted that the veteran was 
being seen for a possible increase in his rating for neurosis 
related to headaches.  It was the examiner's opinion that the 
veteran did not have an anxiety disorder at that time.  Upon 
reviewing the veteran's chart, the examiner noted that an 
anxiety disorder had been vague or nonexistent in recent past 
evaluations.  The examiner did not dispute the veteran's 
report of headaches but deferred to the neurologist who would 
be examining the veteran in the following month.

The March 1998 VA cranial nerves examination reflects the 
veteran's reports that his headaches had slowly gotten worse 
since Vietnam.  They now occurred about twice a week, with 
prostration and numbness in the hand, arm, and tongue, on the 
right.  Severe headaches lasted about two to three hours.  
The veteran stated that he had daily headaches but that they 
did not always build into severe, sick headaches.  The 
veteran's daily headaches caused him to relax and rest, in 
anticipation that a more severe headache might result.  
Current treatment included Motrin or hydrocodone.  Subsequent 
to examination, the impression was chronic tension headache 
disorder, with transformed migraine.

Additional VA treatment records (dated from March to May 
1998) reference the veteran's chronic headaches and indicate 
that the veteran found the headaches to be unchanged, 
although he did not have severe headaches as frequently as 
before.

Right ankle sprain including synovitis and degenerative joint 
disease

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, supra, the Board has reviewed all 
evidence of record pertaining to this issue.  


The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the clinical histories.  Moreover, the Board notes that 
the basic concept of the rating schedule is to compensate for 
present disability, not for past disability, potential future 
disability, or disability that is avoided by treatment.  
38 U.S.C.A. § 1155; see also Francisco v. Brown, supra.  As 
such, the pertinent evidence of record as to the veteran's 
current level of disability consists of three VA examinations 
(conducted in February 1996, in March 1998, and in October 
1998) and VA treatment records (dated from August 1996 to May 
1998).

The February 1996 VA joints examination reflects the 
veteran's reports that his current orthopedic treatment for 
his ankle involved taking Motrin, being careful with 
activity, and bracing the right ankle.  He could drive a car 
comfortably for about two hours, but walking was limited to 
about 10 minutes because of pain.  He stated that the pain in 
his right ankle joint was constant and that it sprained 
easily.  Motion of the right ankle and foot was normal and 
equal, with dorsiflexion to 10 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  

It was noted that the veteran had pain in the right ankle 
with these movements.  The right ankle was nontender and 
without swelling, but the lateral ligaments were somewhat lax 
on palpation.  A referenced x-ray study showed some mild 
early degenerative arthritis, plus an extra bone fragment at 
the medial malleolus from an old trauma.  It was noted in the 
assessment that the right ankle had a history of sprain and 
pain in the military, and there had been chronic symptoms 
since.  Continuing symptoms diagnosed were synovitis and 
early degenerative arthritis, secondary to easy spraining, 
secondary to ligament laxity.  It was also noted that the 
veteran needed to be careful with his activities.


The February 1996 VA hypertension examination reflects the 
veteran's reports that his right ankle frequently gave out.  
He stated that he used an Ace wrap and tape for support, but 
he was still left with instability and burning.  He also 
stated that he took 600 mgs. of Ibuprofen, three to four 
times a day, for pain relief.  Physical examination found 
that the right ankle had crepitus and laxity but no 
peripheral edema.  The recorded impression was recurrent 
ankle sprains, with residual laxity and instability.

VA treatment records dated in March 1997 show that the 
veteran continued to have right ankle pain, with instability 
and multiple sprains.  The recorded impression was right 
ankle instability.  An entry dated in August 1997 indicates 
that he was referred for evaluation because he had to take a 
lot of anti-inflammatory medication to control his pain.  
Motion testing of the right ankle revealed dorsiflexion to 
eight degrees, with plantar flexion to 40 degrees.  Inversion 
was to 32 degrees, and eversion was to 18 degrees.  It was 
noted that the veteran had not only hypermobility in the 
right ankle but also a tight gastroc-soleus.  

In January 1998, the veteran underwent a right lateral ankle 
ligament repair.  It was noted prior to the procedure that 
the veteran had continued to complain of instability in his 
ankle.  The right ankle was tender to inversion and had a 
snap sound on inversion.  An x-ray study of the right ankle 
showed right ankle instability on the stress inversion.  The 
veteran's postoperative course was uncomplicated, and he was 
placed in a splint for 10 days.  Follow-up was scheduled in 
the Orthopedic Surgery Clinic.

The March 1998 VA examination reflects the veteran's January 
1998 procedure.  It was noted that the right ankle was 
painful and that it had had easy spraining problems in the 
past.  It was not known yet whether the January 1998 surgery 
would help.  The veteran still wore a brace on the right 
ankle.

VA treatment records dated from March to May 1998 indicate 
that the veteran continued to have pain and swelling in his 
right ankle.  In April he reported that he used ice for some 
relief of pain and that he still used crutches most of the 
time.  

In May, it was noted that the veteran had stopped using 
crutches and that he reported that his foot had improved.  
There was still occasional swelling.

The October 1998 VA examination was performed by the same 
physician who examined the veteran in February 1996.  It was 
noted that the right ankle stability had been better since 
the January 1998 surgery.  He stated that he had impaired 
coordination in the right ankle.  The veteran also stated 
that he had had additional coordination problems with his 
right ankle because of easy spraining, but this had been 
improved since the surgery.  He reported flare-ups about 
three times a week, but the symptoms improved with rest in 
about two hours.  It was reiterated that the January 1998 
surgery had been helpful.  

Physical examination found he limped, which he attributed 
partly to the right ankle.  He was able to rise on his toes 
and heels, and he could stand on the medial and lateral 
borders of both feet.  There was some pain in the right ankle 
with these activities.  Motion of the right foot and ankle 
allowed dorsiflexion to 10 degrees, plantar flexion to 45 
degrees, inversion to 20 degrees, and eversion to 20 degrees.  
It was noted that there was a slight decrease in inversion, 
compared to the February 1996 examination results, but this 
was because of the lateral ankle ligament surgery.  There had 
been some mild pain on motion.  Right ankle tenderness was 
mainly on the lateral aspect, with some slight tenderness on 
the medial ankle.  

The right ankle had some mild, generalized swelling.  It was 
noted that the right lateral ankle ligaments were now quite 
good on palpation.  It was noted in the assessment that the 
recent lateral ligament reconstruction surgery had been 
painful regarding the veteran's chronic pain and instability 
in his right ankle.  The veteran's continued pain in the 
right ankle was diagnosed as chronic synovitis and 
degenerative arthritis.  It was thought that he would 
continue to have some right ankle discomfort.  The examiner 
assigned a symbolic 20 percent loss of motion to the 
veteran's right ankle.

Analysis
Right Shoulder

With respect to the veteran's claim of service connection for 
a right shoulder disorder, the Board finds that the veteran 
has not submitted a well grounded claim. As such, it must be 
denied.

Specifically, while the Board finds competent medical 
evidence of a current right shoulder disability and lay 
evidence of service incurrence (the veteran's assertions that 
he injured his right shoulder at the same time he injured his 
right ankle), there is no competent medical evidence of a 
nexus, or link, between the veteran's current right shoulder 
disorder and his service.  Such evidence is necessary for a 
well grounded claim of entitlement to service connection.  
See Caluza v. Brown, supra.  

Here, the Board notes that the veteran's service medical 
records are absolutely negative for any complaints or 
treatment pertaining to the right shoulder, and no pertinent 
abnormalities were reported or clinically observed upon the 
veteran's separation examination.  Further, none of the post-
service medical evidence relates the veteran's current right 
shoulder disorder to his service and events therein.  No 
right shoulder disorder was diagnosed in April 1971, when the 
veteran was initially examined by VA, and the February 1996 
VA examination, the May 1997 letter from the veteran's 
private physician, and the veteran's VA treatment records 
merely reflect the veteran's own reports as to his service 
medical history.  

In this respect, to reiterate, the veteran's service medical 
records are negative for any complaints or treatment 
pertaining to his right shoulder.  As such, they do not 
substantiate his reported service medical history.  Moreover, 
the February 1996 VA examination and treatment records 
suggest that the veteran's rotator cuff tendinitis was a 
result of a work injury.

In effect, the veteran has proffered only his assertions as 
to the causal relationship between his current right shoulder 
disorder and events in service, including the documented 
injury to his right ankle.  

Nothing in the record indicates that the veteran possesses 
the medical expertise necessary to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to causation and subsequent diagnoses are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current right shoulder disorder 
and events in service, the veteran has not submitted a well 
grounded claim of entitlement to service connection for a 
right shoulder disorder.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in the May 1996 
rating decision and in the October 1996 statement of the 
case, as he was informed of the evidentiary requirements of a 
well grounded claim and told that medical evidence as to a 
relationship between the veteran's right shoulder disorder 
and his service was necessary.  Further, the Board notes that 
the veteran has not provided any indication of the existence 
of additional evidence that would make this claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Skin Disorder

With respect to the veteran's claim for service connection 
for a skin disorder, claimed as psoriasis vulgaris, secondary 
to service-connected anxiety neurosis, the Board finds 
clinical evidence of record, which shows that the veteran's 
service-connected anxiety neurosis (or his tension, which 
should be viewed the same as those states defined as anxiety 
in the 1970s) aggravates his nonservice-connected psoriasis.  

As such, given the Court's holding in Allen v. Brown, supra, 
the Board concludes that service connection for a skin 
disorder, claimed as psoriasis vulgaris, as secondary to the 
veteran's service-connected anxiety neurosis, is warranted in 
this instance.

Here, findings contained in the February 1996 VA examination 
indicate that although the veteran's psoriasis is not 
basically caused by his emotions, including his tension, it 
is "impacted" to a considerable degree.  It was also noted 
in this examination report that it is generally believed that 
psoriasis may well be triggered or exacerbated by emotion.  
The examiner did not doubt that the veteran's psoriasis was 
probably "impacted" by his tension.

Admittedly, the other clinical evidence of record pertinent 
to this claim is silent as to any causal or exacerbating 
relationship between the veteran's anxiety neurosis and 
psoriasis, with the exception of reiterations as to the 
veteran's belief that the two are related.  However, this 
silence cannot be interpreted as negative evidence weighing 
against a finding of aggravation.  Further, benefit of 
reasonable doubt must be given to the veteran as to this 
issue, as he has submitted a well grounded claim.  See 
38 U.S.C.A. § 5107(b).  In this respect, the Board stresses 
that there is competent medical evidence of a current skin 
disorder and of its aggravation by a service-connected 
disability.  As such, the veteran presented a claim which was 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, supra.  

In light of the above, then, this benefit sought on appeal is 
granted.

With respect to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a skin disorder, claimed as psoriasis 
vulgaris, secondary to exposure to herbicides including Agent 
Orange, the RO denied this claim in January 1982, stating 
that there was no evidence that the veteran had chloracne.  
Rather, the veteran's papulosquamous skin lesions were 
consistent with psoriasis.  

Agent Orange exposure was conceded.  Subsequent to January 
1982, the RO received and considered additional private 
medical records, VA treatment records, and two VA 
examinations.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1998).

Specifically, while the post-January 1982 evidence is 
essentially new to the record, in that it was not before the 
RO at that time, none of it is material.  For evidence to be 
considered sufficient to reopen a prior denial, it must be 
both new and material.  38 C.F.R. § 3.156(a).

In this regard, the Board stresses that psoriasis is not 
included in the list of diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116(a)(1)(B) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  Here, none of the new evidence of record indicates 
that the veteran has a disease associated with exposure to 
herbicides.  Rather, this additional evidence continues to 
document a diagnosis of psoriasis.  Further, none of this 
additional evidence suggests or directly indicates that the 
veteran's psoriasis is related to exposure to herbicides.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Indeed, the March 1998 VA examination, while reflecting the 
veteran's belief that Agent Orange exposure caused his 
psoriasis, contains no discussion as to the etiology of the 
veteran's psoriasis and its relationship, if any, to exposure 
to Agent Orange.  Instead, this additional evidence speaks, 
in part, to the aggravating relationship between the 
veteran's service-connected anxiety neurosis and his 
nonservice-connected psoriasis.  

As such, none of this post-January 1982 evidence bears 
directly or substantially upon the specific issue under 
consideration, i.e., entitlement to direct service connection 
for a residual of exposure to herbicides including Agent 
Orange.  See 38 C.F.R. § 3.156(a).  Nor is any of this 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of this claim.  Id.  

To reiterate, this additional evidence provides no diagnosis 
of a disease associated with exposure to herbicides, and it 
indicates, in part, that the veteran's psoriasis, while not 
caused by the veteran's anxiety neurosis, is aggravated by 
it.  As to the veteran's belief that Agent Orange exposure 
caused his skin eruptions/psoriasis (reflected in the March 
1998 VA examination), nothing in the record indicates that 
the veteran possesses the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, supra.  
Where the issue involves medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  The Board also stresses that part of this 
decision which grants the veteran's claim of service 
connection for a skin disorder, claimed as psoriasis 
vulgaris, secondary to service-connected anxiety neurosis.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's October 1996 
rating decision and the January 1997 statement of the case, 
the Board finds that the veteran has been adequately informed 
of the evidence required in this case and afforded an 
opportunity to respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a skin 
disorder, claimed as psoriasis vulgaris, due to exposure to 
herbicides including Agent Orange, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).

Anxiety neurosis manifested by headaches

The Board finds that the veteran's claim for an increased 
evaluation for his anxiety neurosis manifested by headaches 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). The veteran's assertions concerning the severity of 
his service-connected anxiety neurosis manifested by 
headaches (that are within the competence of a lay party to 
report are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With respect to evaluation of the veteran's anxiety neurosis, 
manifested by headaches, upon review of the current clinical 
evidence of record, the Board finds consideration of the 
schedular criteria applicable to mental disorders unwarranted 
in this instance.  Rather, evaluation under the schedular 
criteria applicable to neurological conditions and convulsive 
disorders is appropriate.  As such, the Board finds that the 
veteran's claim as to this issue must be denied, as the 
veteran currently receives the maximum evaluation provided 
for under Diagnostic Code 8100.

Initially, the Board is compelled to address its rejection of 
the schedular criteria applicable to mental disorders in this 
instance, given that the veteran was originally service-
connected, in 1971, for an anxiety neurosis which was 
manifested by headaches.  In this respect, the Board stresses 
the absence of current clinical evidence showing the presence 
of an anxiety disorder.  Here, the February 1996 VA 
examination reflected the historical inconsistent findings as 
to objective evidence of a primary anxiety disorder.  
Further, at that time, no obvious anxiety was observed.  

There was no looseness of association, no delusion, no 
bizarreness, and the veteran's affect was appropriate to 
ideation.  There was no evidence of psychosis.  The examiner 
noted that the veteran was tense and commented that since the 
veteran had been service-connected for anxiety in the 1970s, 
his tension should be defined in the same terms.  Moreover, 
these observations were reiterated upon the later VA 
examination in February 1998.  At that time, there was again 
no anxiety distress, no mood disorder, no thought disorder, 
or any obvious psychotic symptoms.  It was the examiner's 
opinion that the veteran did not have an anxiety disorder at 
that time.

As stated above, the basic concept of the rating schedule is 
to compensate for present disability, not for past 
disability.  38 U.S.C.A. § 1155; see also Francisco v. Brown, 
supra.  As such, absent current clinical evidence of the 
presence of an anxiety neurosis or disorder, the Board finds 
that the veteran's current level of disability is 
attributable to his chronic headache disorder, with 
transformed migraine.  Accordingly, the schedular criteria 
applicable to neurological conditions and convulsive 
disorders should be considered instead.  In reaching this 
decision, the Board has found application of the doctrine of 
reasonable doubt unsupported, as the evidence is not so 
evenly balanced as to require it in this instance.  
38 U.S.C.A. § 5107(b).  The diagnosis of an anxiety disorder 
has been vague or nonexistent in recent past evaluations.

As discussed above, Diagnostic Code 8100 provides for a 
maximum 50 percent evaluation for migraines which are very 
frequent, completely prostrating and prolonged, and which are 
productive of severe economic inadaptability.  

The veteran is currently rated at 50 percent under this code.  
In effect, he receives the maximum disability rating deemed 
appropriate to compensate him for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  As he receives the maximum evaluation provided for, 
given the current evidence of record and applicable schedular 
criteria, his claim as to this issue must be denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Right ankle sprain including synovitis and degenerative 
arthritis

The Board finds that the veteran's claim for an increased 
evaluation for his anxiety neurosis manifested by headaches 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). The veteran's assertions concerning the severity of 
his service-connected anxiety neurosis manifested by 
headaches (that are within the competence of a lay party to 
report are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.


The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With respect to evaluation of the veteran's residuals of a 
right ankle sprain, with synovitis and degenerative 
arthritis, upon review of the current clinical evidence of 
record and the applicable schedular criteria, the Board finds 
that the veteran receives the maximum disability rating 
provided for, whether this disability is evaluated under 
Diagnostic Code 5003 or Diagnostic Code 5271.  As such, the 
veteran's claim as to an evaluation in excess of 20 percent 
must be denied.

As stated above, Diagnostic Code 5020, which pertains to 
evaluation of synovitis, provides for rating on limitation of 
motion of the affected part, as degenerative arthritis.  In 
turn, Diagnostic Code 5003, which addresses evaluation of 
degenerative arthritis, provides for rating based on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, rating can be based on x-ray evidence 
indicating the presence of degenerative arthritis.  A maximum 
20 percent evaluation is warranted where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

Additionally, Diagnostic Code 5271, which addresses 
limitation of motion of the ankle, provides for a maximum 20 
percent evaluation for marked limitation of motion.  In this 
instance, the veteran is currently rated at 20 percent for 
his right ankle, the maximum provided for under the 
applicable schedular criteria.  In effect, he receives the 
maximum disability rating deemed appropriate to compensate 
him for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  As he receives the 
maximum evaluation provided for, given the current evidence 
of record and applicable schedular criteria, his claim as to 
this issue must be denied.




The Board notes that in order to warrant an evaluation higher 
than the veteran's current 20 percent, the veteran's ankle 
would need to be ankylosed.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5270 (1998).  In this respect, the Board 
stresses that the clinical evidence of record suggests just 
the opposite.  Historically, the veteran's right ankle has 
been markedly lax, with continued instability.  If nothing 
else, the veteran's right ankle moved too much.  As there is 
no clinical evidence of ankylosis, consideration of this 
schedular criteria is inappropriate.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Given that the veteran has been assigned the 
maximum disability rating available, based on the evidence of 
record and the applicable schedular criteria, any functional 
impairment experienced by the veteran has been compensated 
for to the greatest extent contemplated by VA regulation.

The RO provided the veteran with the criteria under 38 C.F.R. 
§ 3.321(b)(1), and also determined that the veteran's right 
ankle disability picture was not unusual or exceptional in 
nature, did not markedly interfere with employment, and 
therefore did not warrant an increased evaluation on an 
extraschedular basis.  The Board agrees with this 
determination.  The regular schedular criteria upon which the 
current 20 percent evaluation is predicated adequately 
compensate the veteran for the level and extent of severity 
of his right ankle disability.

With respect to both issues of entitlement to increased 
evaluations, the Board notes that the veteran was put on 
notice as to the evidence required to evaluate and to 
increase his assigned disability ratings in the June 1998 and 
March 1999 supplemental statements of the case, as he was 
provided with the applicable schedular criteria and informed 
of the evidence considered and the reasons and bases of the 
RO's determinations.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right shoulder 
disorder, the appeal is denied.

Entitlement to service connection for a skin disorder, 
claimed as psoriasis vulgaris, secondary to service-connected 
anxiety disorder, is granted.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as psoriasis vulgaris, due to exposure 
to herbicides including Agent Orange, the appeal is denied.

Entitlement to an evaluation in excess of 50 percent for an 
anxiety neurosis, manifested by headaches, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle sprain, with synovitis and 
degenerative arthritis, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

